DETAILED ACTION
EXAMINER’S AMENDMENT 
This application is in condition for allowance except for the presence of claims 1-13 directed to Invention I non-elected filed 04/21/2021 without traverse.  Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.03(a)). Accordingly, claims 1-13 have been cancelled.
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Robert Joseph Kroczynski (Registration No. 53,160) on 02/15/2022.
The application has been amended as follow:
Claim 14 has been replaced by:
“A device including a dual redistribution layer (RDL) interposer structure for power-carrying and inter-chip transmission, comprising:
a silicon interposer structure with vias having sidewalls formed along natural crystallographic planes wherein the vias have a diameter of less than 1 micron;
a back end of line (BEOL) fine inter-chip wiring with interconnects formed in an inorganic dielectric layer, configured for communication on a top side of the interposer 
at least one power RDL on a back side of the interposer structure including conductive lines in a dielectric layer, wherein the at least one power RDL is on a second side of the interposer structure opposite the first side;
at least one memory chip attached to the back end of line (BEOL) fine inter-chip wiring; and 
at least one accelerator chip attached to the back end of line (BEOL) fine interchip wiring, wherein the dual redistribution layer (RDL) interposer structure is configured to provide power to the at least one memory chip and the at least one accelerator chip through the silicon interposer structure, and the at least one memory chip is electrically connected to the at least one accelerator chip through the back end of line (BEOL) fine inter-chip wiring.”
Reasons for Allowance
Claims 14-18 are allowed.
Claims 1-13 and 19-20 are cancelled.
The following is an examiner’s statement of reasons for allowance. 
	Regarding independent claim 14: the prior art didn’t suggest or teach the claimed invention with “a silicon interposer structure with vias having sidewalls formed along natural crystallographic planes wherein the vias have a diameter of less than 1 micron;” in combination with the other elements of the claim.  
Dependent claims 15-18 are allowed by virtue of their dependency. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delay, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Applicants are directed to consider additional pertinent prior art included in the PTOL-892 Notice of References Cited attached herewith.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Long H Le whose telephone number is (571) 272-2769. The examiner can normally be reached on M-F 8:30 AM - 7:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
                                                                                                                                                                                                       
/KENNETH PARKER/Supervisory Patent Examiner, Art Unit 2815                                                                                                                                                                                                        
/LONG H LE/
Examiner, Art Unit 2815